ORDER

PER CURIAM.
Kurt D. Zancauske (“Defendant”) appeals from a judgment entered on a jury verdict finding him guilty of assault in the first degree in violation of section 565.050 RSMo 2000. He was sentenced to a term of 15 years in prison. Defendant alleges the trial court erred in admitting a tape recording in that admission of the tape violated the best evidence rule and a proper foundation for its admission was not laid. Defendant also claims the trial court erred in overruling his motion for judgment of acquittal because the state failed to prove each element of the crime of assault in the first degree. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. We have, however, furnished the parties with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).